Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Claims 1 and 13 recite “…at least one of the N poles, at least one of the S poles, or at least one of the N poles and at least one of the S poles…” The examiner explains that saying “At least one of the S poles or N poles” would mean either one or both poles can be used for attachment and that “…or at least one of the N poles and at least one of the S poles…” does not add to the claim limitations. Claims 5 and 17 recite “a first preset spacing”, claims 7 and 19 recite “a second preset spacing”. The applicant does make any differentiation between the first preset spacing and the second preset spacing, and the examiner has treated the limitations to mean a spacing between the magnetic portions.
Drawings
The drawings are objected to because the markings of Figures 7 and 9 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARTOVI et al. (US 2012/0146576 A1, hereinafter PARTOVI).

    PNG
    media_image1.png
    336
    667
    media_image1.png
    Greyscale

As per claim 1, PARTOVI discloses a charging device, comprising:
a charging portion (See Fig.21, discloses a wireless charging coil, Par.38, discloses the magnetic alignment portion can be included in both the charger and the receiver) and a plurality of magnetic attracting portions (See Fig.21, discloses a 1st magnetic portion and a 2nd magnetic portion), wherein the plurality of magnetic attracting portions are symmetrically arranged with respect to the charging portion (See Fig.21, discloses the 1st magnetic portion and the 2nd magnetic portion are symmetrically placed around the charging coil); and
each of the plurality of magnetic attracting portions comprises an N pole and an S pole (See Fig.21, discloses each of the 1st magnetic portion and the 2nd magnetic portion each comprising a N pole and a S pole), at least one of the N poles, at least one of the S poles, or at least one of the N poles and at least one of the S poles serving as an attracting function pole of the magnetic attracting portion (See Par.91, discloses the magnets are placed on the charger and the receiver to align the charger and the receiver as shown in Fig.14); and
a pair of attracting function poles symmetrical with respect to the charging portion are different in polarity (See Fig.21, discloses the magnetic orientation of the 1st magnetic portion is opposite to that of the 2nd magnetic portion).

As per claim 2, PARTOVI discloses the charging device of claim 1 as discussed above, wherein one or more of the plurality of magnetic attracting portions form a plurality of positioning structures, and the plurality of positioning structures have at least one of following shapes: a circle, an ellipse, or a rectangle (See PARTOVI, Fig.15 and Par.92, discloses the alignment magnets may be rectangular, circle or other shapes based on the particular need of the intended application).

As per claim 3, PARTOVI discloses the charging device of claim 1 as discussed above, wherein the charging portion comprises at least one centerline, and the plurality of magnetic attracting portions are arranged symmetrically with respect to the centerline (See Fig.21 and Fig.15, disclose the magnetic are placed symmetrically around the charging coil).

As per claim 4, PARTOVI discloses the charging device of claim 1 as discussed above, wherein the charging portion comprises a center point (See Fig.21 and 15, disclose the charging coil comprising a center point at the center of the coil), and
the plurality of magnetic attracting portions are arranged symmetrically with respect to the center point (See Fig.21 discloses the 1st magnetic portion and the 2nd magnetic portion placed at symmetrical position with respect to the coil center point).

As per claim 5, PARTOVI discloses the charging device of claim 1 as discussed above, wherein the plurality of magnetic attracting portions are arranged along a circumferential direction of the charging portion, and a first preset spacing is provided between one of the plurality of magnetic attracting portions and the charging portion (See Fig.21 discloses a space between the 1st magnetic portion and the 2nd magnetic portion).

    PNG
    media_image2.png
    454
    881
    media_image2.png
    Greyscale

As per claim 6, PARTOVI discloses the charging device of claim 5 as discussed above, wherein the plurality of magnetic attracting portions are uniformly distributed along the circumferential direction of the charging portion (See Fig.15, discloses a plurality of magnets distributed around the circumference of the coil); or
the first preset spacing between each of the plurality of the magnetic attracting portions and the charging portion is the same (See Fig.15, discloses the circle, square and rectangular magnetic portion are equally spaced around the charging coil).

As per claim 7, PARTOVI discloses the charging device of claim 1 as discussed above, wherein a second preset spacing is provided between adjacent magnetic attracting portions (See Fig.15, discloses the circle, square and rectangular magnetic portion are equally spaced around the charging coil. Applicant does not make any distinction between a first preset spacing and a second preset spacing, therefore they are both treated to mean space between magnets).

As per claim 8, PARTOVI discloses the charging device of claim 1 as discussed above, wherein the plurality of magnetic attracting portions comprise at least one magnetic element (See Fig.21, 1st magnetic portion and 2nd magnetic portion); and each of a pair of magnetic attracting portions symmetrically arranged with respect to the charging portion has a same number of magnetic elements (See Fig.21, discloses 1st magnetic portion and 2nd magnetic portion each comprising magnets comprising a north and a south pole).

As per claim 9, PARTOVI discloses the charging device of claim 1 as discussed above, wherein the plurality of magnetic attracting portions comprise a plurality of mutually mating magnetic elements (See Fig.21, 1st magnetic portion and 2nd magnetic portion each comprising a North pole and a south pole which are mutually mating).

As per claim 10, PARTOVI discloses the charging device of claim 9, wherein internal magnetic field directions of magnetic elements of a same magnetic attracting portion are same or opposite (See Fig.21, 1st magnetic portion and 2nd magnetic portion each comprising a North pole and a south pole which have opposite magnetic field direction).

As per claim 11, PARTOVI discloses the charging device of claim 10 as discussed above, wherein the charging device comprises a magnetic attracting mating surface, and the magnetic elements of the same magnetic attracting portion are arranged side by side in a direction parallel to the magnetic attracting mating surface (See Fig.21, discloses the north and south poles of each magnetic portion arranged side by side); or
the magnetic elements of the same magnetic attracting portion are stacked in a direction perpendicular to the magnetic attracting mating surface.

As per claim 12, PARTOVI discloses the charging device of claim 8 as discussed above, wherein the at least one magnetic element comprises at least one of following magnets: a bar magnet, a columnar magnet, or an irregularly shaped magnet (See Fig.21, discloses each North or South magnetized element comprises an arcuate shaped magnet, Fig.15, discloses the magnetic portion can be a rectangular magnet which will comprise 2 bar magnets of North and South polarity when the rectangular configuration is chosen).

As per claim 13, PARTOVI discloses a charging system, comprising:
a charging device comprising a charging portion (See Fig.21, and Fig.14, disclose charging coil) and a plurality of magnetic attracting portions (See Fig.21 discloses a 1st magnetic portion and a 2nd magnetic portion), wherein the plurality of magnetic attracting portions are symmetrically arranged with respect to the charging portion (See Fig.21, 1st magnetic portion and 2nd magnetic portion are arranged symmetrically around the charging coil); and
each of the plurality of magnetic attracting portions comprises an N pole and an S pole (See Fig.21, discloses each of the 1st magnetic portion and the 2nd magnetic portion each comprising a N pole and a S pole), at least one of the N poles, at least one of the S poles, or at least one of the N poles and at least one of the S poles serving as an attracting function pole of the magnetic attracting portion (See Par.91, discloses the magnets are placed on the charger and the receiver to align the charger and the receiver as shown in Fig.14); and
a pair of attracting function poles symmetrical with respect to the charging portion are different in polarity. (See Fig.21, discloses the magnetic orientation of the 1st magnetic portion is opposite to that of the 2nd magnetic portion).

As per claim 14, PARTOVI discloses the charging system of claim 13 as discussed above, wherein one or more of the plurality of magnetic attracting portions form a plurality of positioning structures, and the plurality of positioning structures have at least one of following shapes: a circle, an ellipse, or a rectangle (Fig.21, discloses the 1st magnetic portion and the 2nd magnetic portion form an outline of a circle, Fig.15, discloses the magnetic portion may form a square around the coil).

As per claim 15, PARTOVI discloses the charging system of claim 13 as discussed above, wherein the charging portion comprises at least one centerline, and the plurality of magnetic attracting portions are arranged symmetrically with respect to the centerline (See Fig.21, if a center line is drawn horizontally through the coil, the 1st magnetic portion and the 2nd magnetic portion are symmetrically aligned around the centerline. Fig.15, also discloses the magnets are symmetrical around a centerline vertical/horizontal).

As per claim 16, PARTOVI discloses the charging system of claim 13 as discussed above, wherein the charging portion comprises a center point (See Fig.21 and 15, disclose the charging coil comprising a center point at the center of the coil), and
the plurality of magnetic attracting portions are arranged symmetrically with respect to the center point (See Fig.21 discloses the 1st magnetic portion and the 2nd magnetic portion placed at symmetrical position with respect to the coil center point).

As per claim 17, PARTOVI discloses the charging system of claim 13 as discussed above, wherein the plurality of magnetic attracting portions are arranged along a circumferential direction of the charging portion, and a first preset spacing is provided between one of the plurality of magnetic attracting portions and the charging portion (See Fig.21, discloses the 1st magnetic portion and the 2nd magnetic portion are equidistantly spaced around the coil, Fig.15, also discloses configuration with 4 magnetic portions placed at equal distance from one another around the coil).

As per claim 18, PARTOVI discloses the charging system of claim 17 as discussed above, wherein the plurality of magnetic attracting portions are uniformly distributed along the circumferential direction of the charging portion (See Fig.15, discloses a plurality of magnets distributed around the circumference of the coil); or
the first preset spacing between each of the plurality of the magnetic attracting portions and the charging portion is the same (See Fig.15, discloses the circle, square and rectangular magnetic portion are equally spaced around the charging coil).

As per claim 19, PARTOVI discloses the charging system of claim 13 as discussed above, wherein a second preset spacing is provided between adjacent magnetic attracting portions (See Fig.15, discloses the circle, square and rectangular magnetic portion are equally spaced around the charging coil. Applicant does not make any distinction between a first preset spacing and a second preset spacing, therefore they are both treated to mean space between magnets).

As per claim 20, PARTOVI discloses the charging system of claim 13 as discussed above, wherein the plurality of magnetic attracting portions comprise at least one magnetic element, and each of a pair of magnetic attracting portions symmetrically arranged with respect to the charging portion has a same number of magnetic elements (See Fig.21, discloses 1st magnetic portion and 2nd magnetic portion each comprising magnets comprising a north pole magnet and a south pole magnet).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859        

/EDWARD TSO/            Primary Examiner, Art Unit 2859